Title: Compensation to Public Officers, [26 January] 1797
From: Madison, James
To: 


[26 January 1797]

   
   The House, in a Committee of the Whole, considered a report for increasing the salaries of cabinet members and other public officials as well as for continuing the act of 30 May 1796 regulating the compensation of clerks throughout 1797. The act of 30 May 1796 was read to the committee (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1987–98).


Mr. Madison said, if he was not mistaken, the act which had been read, not only provided for the increase of salaries of the clerks in the several public offices, but left it to the Heads of Departments to apportion this increase as they thought proper. This, he supposed, was the effect of necessity, and not meant as a permanent principle. He wished, therefore, the allowance should be apportioned by law. This, he said, was conformable to the true spirit of the constitution. It was proper that these salaries should depend on law, and not upon the will of a superior. He wished, therefore, that that part of the report might be re-committed.
